685 N.W.2d 670 (2004)
PEOPLE
v.
KIMBLE
No. 122271.
Supreme Court of Michigan.
August 31, 2004.
No. 122271. COA No. 227212. By order of March 26, 2003, the defendant's application for leave to appeal as cross-appellant was held in abeyance pending consideration of the prosecutor's application for leave to appeal. On order of the Court, the opinion having been issued on June 29, 2004, 470 Mich. 305, 684 N.W.2d 669 (2004), the application for leave to appeal as cross-appellant is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.